Name: Commission Regulation (EEC) No 1823/89 of 23 June 1989 adopting for 1989 the measures to improve the quality of olive oil production
 Type: Regulation
 Subject Matter: economic policy;  production
 Date Published: nan

 24. 6 . 89 Official Journal of the European Communities No L 177/41 COMMISSION REGULATION (EEC) No 1823/89 of 23 June 1989 adopting for 1989 the measures to improve the quality of olive oil production THE COMMISSION OF THE EUROPEAN COMMUNITIES, 2. Action shall be taken in the following areas : (a) control of the olive fly (Dacus oleae) and, - where appropriate, other harmful organisms ; (b) improvement of the treatment of olive trees, of the cropping, storage and processing of olives and of the storage of the oils produced. Article 2 Expenditure on action as defined in this Regulation shall be financed by resources arising from the deduction made from the production aid pursuant to Article 3 ( 1 ) of Regulation (EEC) No 1916/87. The distribution of resources for the financing of action shall be based on the amount withheld in each Member State . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 225/89 (2), and in particular Article 5 (5) thereof. Whereas, pursuant to Article 5 (4) of Regulation No 136/66/EEC, a percentage of the production aid assigned to olive oil producers may be withheld for financing action at regional level to improve olive oil production quality ; whereas, under Article 3 of Council Regulation (EEC) No 1916/87 of 2 July 1987 fixing the production target price, the production aid and the intervention price for olive oil for the 1987/88 marketing year, as well as the maximum quantity referred to in Article 5 ( 1 ) of Regulation No 136/66/EEC (3), 2 % of the production aid assigned to olive oil producers in the relevant Member States has been allocated for financing action in these countries to improve olive oil quality ; Whereas rules for the execution of the operations in question should be laid down ; whereas the tasks that may be assigned to producers' organizations should also be defined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 3 On the basis of the resources available, each Member State shall draw up a programme covering part or all of the field of action indicated in Article 1 . Article 4 In the case of action as indicated at (a) in Article 1 (2) the programme shall comprise : (a) a list of the olive oil production zones in which action against the olive fly is to be considered a matter of priority in view of the likely impact of the programme on product quality and of the production volume involved ; (b) where regional situations so dictate, a list of the olive oil production zones in which control of other harmful organisms is to be considered a matter of priority in view of the likely impact of a programme on product quality and of the production volume involved ; (c) a plan for a monitoring, alert and assessment system in each priority production zone, comprising :  means of measuring the population of olive fly or of other harmful organisms,  an alert and treatment prescription mechanism,  means of training and briefing producers,  means of assessing the alert mechanism and the effects of treatment ; (d) a plan of execution for the treatment necessary in each production zone. HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation specifies the action to be taken during the period 1 August 1989 to 31 July 1990 to improve the quality of olive oil production . (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 128 , 11 . 5 . 1989, p . 15 . 0 OJ No L 183, 3 . 7. 1987, p . 12. No L 177/42 24. 6. 89Official Journal of the European Communities When insecticides are used in anti-olive-fly treatments, protein traps must be used in conjunction . However, in special circumstances and under the direction of the bodies responsible for prescribing treatments, different procedures for insecticide use may be authorized . Insecticides and application methods must be such that no residue can be detected in oil produced from olives from treated zones. Integrated biological pest control methods may also be used on a pilot basis. Article 8 Payments in connection with contracts concluded by the Member State with the centres, bodies or organizations referred to in Article 6 ( 1 ) (c) shall be made on presen ­ tation of documentary proof of expenditure incurred and after the competent authorities have verified its regularity. Advances of up to 30 % may be paid following the signing of the contract against the lodging of a security for an equivalent amount ; however, the Member State may stand surety for the centres and bodies referred to in Article 6 ( 1 ) (c) with the status of public establishments. Article 5 In the case of action as indicated in point (b) of Article 1 (2) the programme shall comprise : -  a producer training course covering treatment of olive trees, the optimum cropping period and cropping and processing methods,  a training course for mill managers and technical staff on olive storage and processing methods and on the quality and storage of the oils produced. Article 6 1 . Each Member State concerned shall transmit its action programme to the Commission by 30 June 1989 at the latest. The programme shall comprise : (a) a detailed description of the action planned, giving durations and costs ; (b) a list of all products and treatment equipment required, with unit costs ; (c) a list of the centres, bodies or producers' organizations responsible for execution of the various actions. 2. If the Commission considers any change in the programme desirable it may request the Member State accordingly within 15 days of receipt of the programme. 3 . The programme shall be adopted by the Member State by 31 July 1989 at the latest and transmitted immediately to the Commission . The Member State shall be responsible for execution of the programme. 4. Expenditure arising from the programme, as adjusted in line with any requests made by the Commission, adopted by the Member State shall be eligible under this Regulation . Expenditure on execution of treatments shall, however, be chargeable only to a maximum of 50 % . Article 7 Treatments may be carried out by producer groups or associations thereof recognized under Article 20c of Regulation No 136/66/EEC. Article 9 Member States shall monitor the application of their programmes in order to ensure that operations for which financing is granted are correctly executed. They shall inform the Commission of their planned control arrangements at the same time as they transmit the programme indicated at Article 4. The Commission may also, if it deems advisable, request any adjustment of control arrangements . Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1989. For the Commission Ray MAC SHARRY Member of the Commission